MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                       Jun 29 2017, 9:02 am

court except for the purpose of establishing                                           CLERK
the defense of res judicata, collateral                                          Indiana Supreme Court
                                                                                    Court of Appeals
                                                                                      and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Curtis T. Hill, Jr.
Madison, Indiana                                         Attorney General of Indiana

                                                         Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Chad A. George,                                          June 29, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         39A01-1612-CR-2740
        v.                                               Appeal from the Jefferson Circuit
                                                         Court
State of Indiana,                                        The Honorable Darrell M. Auxier,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         39C01-1512-F4-1235



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 39A01-1612-CR-2740 | June 29, 2017             Page 1 of 9
[1]   Chad A. George appeals his convictions of Level 3 felony burglary, 1 Level 5

      felony criminal confinement, 2 and Class A misdemeanor domestic battery. 3 He

      presents two issues for our review:

                 1. Whether the State presented sufficient evidence George
                 possessed the requisite intent to commit Level 3 felony burglary;
                 and


                 2. Whether his convictions of burglary, criminal confinement,
                 and domestic battery subjected him to double jeopardy.


      The State concedes George’s convictions of burglary, criminal confinement,

      and domestic battery violated his right to be free from double jeopardy. We

      affirm in part, reverse in part, and remand for resentencing. 4



                                Facts and Procedural History
[2]   Tina Cosby and George had been in an “on and off relationship” for several

      years. (Tr. at 45.) In November 2015, an incident occurred in which George

      became physically aggressive toward Cosby, including choking her, throwing




      1
          Ind. Code § 35-43-2-1(2) (2014).
      2
          Ind. Code § 35-42-3-3(b)(1) (2014).
      3
          Ind. Code § 35-42-2-1.3(a) (2014).
      4
       George also asserts his sixteen-year aggregate sentence is inappropriate for his character and offenses. As
      we modify two of his convictions and remand for resentencing, we need not consider that issue.

      Court of Appeals of Indiana | Memorandum Decision 39A01-1612-CR-2740 | June 29, 2017               Page 2 of 9
      her, hitting her in the face, and attempting to force her to swallow medication.

      Cosby sustained some bruising to her face from this altercation.


[3]   On December 23, 2015, Cosby heard a knock on her apartment door, and

      opened it expecting to see one of her neighbors. Instead, George was at the

      door and said, “Bitch, I bet you didn’t think you was [sic] going to see me

      again.” (Id. at 50.) George pushed his way into Cosby’s apartment despite her

      attempts to close the door. George said he just wanted to talk to Cosby. Cosby

      told George to leave her apartment, but he refused. Cosby could smell alcohol

      on his breath. George was upset with Cosby because she was “talking to these

      other people” and damaging a case pending against him. (Id. at 51.)


[4]   When Cosby attempted to exit the apartment, George shoved her, pulled her

      back by her hair, and caused them both to fall back into a table knocking over a

      candle and breaking a chair. George then placed his hands around Cosby’s

      neck. Once released, Cosby made a run for her door and placed her right knee

      into a gap between the door and the door frame to keep George from shutting

      it. Cosby shouted, “No, Chad. No, no, no.” (Id. at 52.)


[5]   The pair agreed to walk out of the apartment. Once outside, Cosby attempted

      to “make a beeline [sic]” for her door, (id.), to get back inside her apartment,

      but George grabbed her with one hand on her throat and the other hand pulling

      her tank top. (Id.) A neighbor called 911 after witnessing the altercation and

      hearing Cosby screaming.




      Court of Appeals of Indiana | Memorandum Decision 39A01-1612-CR-2740 | June 29, 2017   Page 3 of 9
[6]   Cosby began walking toward a gas station because “there’s [sic] cameras if

      anything happens.” (Id. at 53.) George was walking after Cosby until law

      enforcement arrived and ordered the pair to stop. The pair was instructed to

      approach Officer Decker. Cosby approached first, and Officer Decker saw her

      lip was bloody and her shirt was ripped open, exposing her breasts. According

      to Officer Decker, Cosby was behaving “excited, scared to death, [and]

      unintelligible.” (Id. at 89.) While Cosby waited by the patrol car, Officer

      Decker placed George in handcuffs until other officers arrived. Officer Decker

      detected the smell of alcohol on George and observed George was unsteady on

      his feet, so he secured George in the back of the patrol car.


[7]   Officer Decker took Cosby back to her apartment and spoke with her there. He

      noticed a broken chair, an upturned end table, and candle wax on the carpet.

      Officer Decker took photographs of Cosby’s appearance and injuries including:

      “a defensive wound on the forearm,” (id. at 93), blood on her lip, and bruising

      and redness on her face. Cosby indicated at trial that the bruising to her face

      “was still healing up from the November incident,” and was not from

      December 23. (Id. at 60.) Officer Decker also collected Cosby’s torn tank top

      for evidence.


[8]   The State charged George with Level 3 felony burglary, Level 5 felony criminal

      confinement, Level 6 felony attempted strangulation, 5 Class A misdemeanor




      5
          Ind. Code § 35-42-2-9(b) (2014).


      Court of Appeals of Indiana | Memorandum Decision 39A01-1612-CR-2740 | June 29, 2017   Page 4 of 9
      domestic battery, and Class B misdemeanor public intoxication. 6 The State

      dismissed the Class B misdemeanor charge prior to trial. After a two-day jury

      trial, George was convicted of burglary, criminal confinement, and domestic

      battery. The trial court sentenced him to twelve years for burglary, four years

      for criminal confinement, and one year for domestic battery to be served

      concurrent with the consecutive felony sentences, resulting in an aggregate

      sentence of sixteen years.



                                     Discussion and Decision
                                        Sufficiency of the Evidence
[9]   When reviewing sufficiency of the evidence to support a conviction, we must

      consider only the probative evidence and reasonable inferences supporting the

      verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not reweigh

      evidence or assess the credibility of witnesses, as that is the role of the fact-

      finder. Id. When confronted with conflicting evidence, we must consider it

      most favorably to the verdict. Id. We affirm a “conviction unless no reasonable

      fact-finder could find the elements of the crime proven beyond a reasonable

      doubt.” Id. It is therefore not necessary that the evidence overcome every

      reasonable hypothesis of innocence, but rather the evidence is sufficient if an

      inference reasonably may be drawn from it to support the verdict. Id. at 147.




      6
          Ind. Code § 7.1-5-1-3(a) (2012).


      Court of Appeals of Indiana | Memorandum Decision 39A01-1612-CR-2740 | June 29, 2017   Page 5 of 9
[10]   To prove George committed Level 3 felony burglary, the State was required to

       show that (1) George, (2) broke and entered the structure of Cosby, (3) with the

       intent to commit a felony or theft in it, and (4) George’s conduct resulted in

       bodily injury to Cosby. See Ind. Code § 35-43-2-1(2) (2014). George argues

       that, because his stated intent for entering Cosby’s residence was to talk, not

       commit a specific crime therein, the State did not present sufficient evidence for

       his burglary conviction. We disagree.


[11]   “A criminal conviction for burglary requires proof beyond a reasonable doubt

       of a specific criminal intent which coincides in time with the acts constituting

       the breaking and entering.” Robinson v. State, 541 N.E.2d 531, 533 (Ind. 1989),

       reh’g denied. “The intent to commit a felony may be inferred from the

       circumstances.” Taylor v. State, 514 N.E.2d 290, 291 (Ind. 1987). A burglary

       conviction can be sustained from circumstantial evidence alone. Id. “Burglars

       rarely announce their intentions at the moment of entry.” Gilliam v. State, 508

       N.E.2d 1270, 1271 (Ind. 1987), reh’g denied. Further, a burglar can have

       multiple intents during the moment of breaking and entering, and other intents

       besides committing a felony “would subtract nothing from the reasonability of

       inferring the concurrent intent to do violence if confronted.” Eby v. State, 154

       Ind. App. 509, 518, 290 N.E.2d 89, 95 (1972), reh’g denied.


               Whatever may have been [an intruder’s] primary intent or
               purpose, he must have anticipated that confrontation with the
               home’s inhabitants was not unlikely and that his presence would
               not be welcome. If a confrontation then occurs and he does
               commit an act of violence upon the person he then confronts, the

       Court of Appeals of Indiana | Memorandum Decision 39A01-1612-CR-2740 | June 29, 2017   Page 6 of 9
               commission of the act is sufficient to justify the inference that he
               entered with the specific intent to do what he did, provided the
               occasion arose.


       Id. at 518, 290 N.E.2d at 95.


[12]   One month after the two had been in a physical altercation, George came to

       Cosby’s apartment smelling of alcohol. He greeted her with vulgar language

       and pushed his way into her apartment as she tried to keep him out. George

       ignored Cosby’s requests to leave her apartment and became violent with her

       when she attempted to leave. It is reasonable that a jury would infer George

       possessed a culpable intent to commit a felony when he entered Cosby’s

       apartment. See, e.g., Baker v. State, 968 N.E.2d 227, 231 (Ind. 2012) (burglary

       conviction upheld because intent to commit theft was supported by defendant

       rummaging through cabinets of the church he broke and entered).


                                               Double Jeopardy
[13]   George’s convictions of burglary resulting in bodily injury, criminal

       confinement resulting in bodily injury, and domestic battery were all proven

       using the same bodily injury. The State concedes this subjected George to

       double jeopardy.


[14]   According to our Indiana Constitution, “No person shall be put in jeopardy

       twice for the same offense.” Ind. Const. art. I, § 14. A double jeopardy

       violation occurs if the same bodily injury is used to prove the elements of two

       separate offenses. See Carter v. State, 956 N.E.2d 167, 173-74 (Ind. Ct. App.


       Court of Appeals of Indiana | Memorandum Decision 39A01-1612-CR-2740 | June 29, 2017   Page 7 of 9
       2011) (double jeopardy violation when the State did not distinguish injuries that

       supported burglary charge from those supporting robbery charge), trans. denied.

       We consider the statutes, charging instruments, evidence, and arguments of

       counsel to determine whether the facts establishing one crime are the same as

       the facts establishing one or more elements of another crime. Id. at 173.


[15]   During this incident, Cosby sustained several injuries including a “defensive

       wound on the forearm,” (Tr. at 93), a bloody lip, and “redness” on her

       forehead. (Id. at 61.) At trial, no distinctions were drawn regarding which

       injuries the jury should use to support which convictions when finding George

       guilty. The State concedes there was a double jeopardy violation. (See

       Appellee’s Br. at 16 (“Because each of these charges require the element of

       bodily injury and because the jury may have used the same injury to support

       each conviction, Defendant’s convictions cannot stand.”).)


[16]   The State also concedes the remedy is to reduce George’s conviction of Level 5

       felony criminal confinement to Level 6 felony criminal confinement, and to

       reduce his Class A misdemeanor domestic battery conviction to Class B

       misdemeanor battery, as the reduced charges do not require proof of bodily

       injury. We agree and order George’s convictions reduced accordingly. See

       Caldwell v. State, 43 N.E.3d 258, 269 (Ind. Ct. App. 2015) (burglary conviction

       reduced to a Class B felony when the same injuries were used to enhance two of

       defendant’s charges), trans. denied. As we reduce two of George’s convictions,

       we remand for the trial court to resentence George accordingly.



       Court of Appeals of Indiana | Memorandum Decision 39A01-1612-CR-2740 | June 29, 2017   Page 8 of 9
                                               Conclusion
[17]   The State presented sufficient evidence George had the requisite intent to

       commit Level 3 felony burglary resulting in bodily injury. However, George’s

       constitutional right to be free from double jeopardy was violated by his

       conviction of three crimes based on the same bodily injury. Accordingly, we

       reduce his convictions of criminal confinement and domestic battery to lesser

       included offenses that do not require proof of bodily injury, and remand for

       resentencing.


[18]   Affirmed in part, reversed in part, and remanded.


       Brown, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 39A01-1612-CR-2740 | June 29, 2017   Page 9 of 9